DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/09/2022 has been entered.
The 35 USC 112(b) rejections of claims 6 and 8 have been overcome by the amendment and are now withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 12-14 
(since such are drawn to a non-elected invention in the election made without traverse as noted in previous Office actions; furthermore, the non-elected claims have not been amended to include allowable subject matter aligned with elected claims). 

Allowable Subject Matter
Claims 1-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 has been amended to include subject matter of previous claim 10, which was noted in the previous Office action as containing allowable subject matter. After an updated thorough search, no prior art was found which fairly taught or suggested all elements of amended claim 1. Min, as cited in previous Office actions, is the closest prior art. However, neither Min nor the references cited below as relevant teach toward or suggest a fixing jig, nor that the seating jig is coupled to a top surface of the fixing jig and comprises a fixing piece coupled to the top surface of the fixing jig; and a seating piece having elastic restoring force, the seating piece being disposed on a top surface of the fixing piece. There is no suggestion or motivation to modify the prior art in such a way to include these claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks pages 7-8, filed 02/18/2022, regarding the amendment of independent claim 1 to include allowable subject matter have been fully considered and are persuasive.  The 35 USC 103 objections of 05/09/2022 has been withdrawn. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryu et al. (US 2017/0125787 A1) teaches steps of pressing and pushing electrolyte to remove such from within a battery pouch via vacuum (Ryu Figs. 4-5 and [0045-0049]), teaching pushing members 130 movable on either side of batteries 10 as the batteries are held by battery fixing unit 120 (Ryu [0038-0040] and Fig. 1). However, Ryu fails to teach structural details of instant claim 1 including specifics of seating and fixing jigs coupled together within the apparatus and further fails to teach a moveable electrolyte removing member; thereby, the instant claims are distinct from Ryu.
Langan (US 2002/0106555 A1) teaches an apparatus for removing electrolyte via suction (Langan [0042]) from laminate battery enclosure 28 (Langan [0031-0033]) which is seated on pallet 12 / support body 70 (Langan [0031] and Figs. 1-2) and fixed by pins (Langan [0025-0026] and Fig. 2), where a moveable shaft 66 is used in pressing/heat sealing the pouch edges (Langan [0044]) at locations where electrolyte is prevented / removed from contacting (Langan [0032, 0042]). However, Langan fails to teach an electrolyte removing member pushing excess electrolyte from the battery pouch nor a moving member which is capable of moving both the electrolyte removing member and a guide member; instead, Langan teaches a suction feature with dispensing element 50 which can be moved by pump 56 (Langan [0036, 0042] and Figs. 2-4 and 6) and a separate moving member made of the shaft 66 which moves seal tool 65 that acts as the guide member to press laminates 17/19 (Langan Figs. 2 and 5, [0044]). Therefore, the instant claim 1 is distinct from and allowable over the Langan reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728